Citation Nr: 1616036	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  13-23 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a disorder of the urethra.


REPRESENTATION

Appellant represented by:	Paul C. Bunn, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1971 to June 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating action of the Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the claims in October 2015.  In December 2015, a videoconference hearing was held before the undersigned.  A transcript is in the record.  


FINDINGS OF FACT

1.  In December 2015, prior to the promulgation of a decision in this matter, the Veteran withdrew his appeal seeking service connection for a urethral disorder.

2.  By decision dated May 1975, the RO denied service connection for a back disability on the basis that no disability was found.

3.  The evidence added to the record since the May 1975 determination provides a reasonable possibility of substantiating the claim for service connection for a back disability.

4.  The Veteran's back disability was manifested after service, and is not shown to be related to his service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met with respect to the issue seeking service connection for a urethral disorder; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015)

2.  New and material evidence has been received, and the claim of service connection for a back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

The Veteran withdrew the appeal regarding the claim for service connection for a urethral disorder at the December 2015 hearing.  There is no allegation of error of fact or law remaining for appellate consideration as to this issue.  Accordingly, the Board no longer has jurisdiction to review the appeal, and it is dismissed.


Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in November 2010 and January 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The November 2010 letter complied with the requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding notice in claims to reopen. It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent VA medical records have been secured.  He was afforded a VA examination.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records show the Veteran was seen in February 1972 with a one-month history of frequent sick call visits with principal complaints including low back pain.  He gave a history of a fall from a considerable height several years earlier in which he injured his back.  His back pain reappeared with the onset of shipboard duty.  He was admitted to enforce conservative therapy for persistent low back pain.  In March 1972, it was reported he developed low back pain while carrying suitcases over the weekend.  He had considerable spasm of the paravertebral musculature in the lumbar area.  The impressions were back sprain and rule out disc.  He was referred to the orthopedic clinic where it was noted he had a four-month history of back pain, the result of carrying meat.  An examination showed full range of motion and no sciatica.  A neurological examination was normal.  The examiner indicted the Veteran had a normal back.  He was again seen in the orthopedic clinic in May 1972.  The examiner stated the Veteran had a normal back examination.  On May 1972 separation examination, the spine was normal.  

An orthopedic examination was conducted by the VA in July 1975.  The Veteran reported he injured his low back in 1971 while at sea.  He stated he was carrying a heavy weight up some stairs when he slipped and had the sudden onset of acute low back pain.  He said he was hospitalized for approximately five weeks and treated with medication and bed rest.  He denied any trouble prior to the in-service episode.  X-rays of the lumbosacral spine showed no spurring, arthritic change or other abnormality.  The examiner stated the X-rays revealed very mild narrowing of the L5-S1 interspace.  The diagnosis was remote lumbosacral strain, without objective evidence of neurological involvement.  

In May 1975, the RO denied service connection for a back disability, based on a finding that no current disability was shown.  The Veteran was notified of this decision, but did not file a timely appeal.  Although a VA field examination addressing competency was developed within a year of notification of the May 1975 decision, no new and material evidence with respect to the back claim was received during that time.

When hospitalized for unrelated complaints by the VA in July 1982, it was noted the Veteran stated he had hurt his back a second time while working on a railroad around 1975.  

In July 2013, W. L. Rutledge, M.D., stated he had treated the Veteran since 1984.  The Veteran's history was that he had an injury to his lower back in service when he slipped on a ladder while carrying 140 pounds of frozen meat.  He also said he had low back pain in boot camp.  He related he was treated for several months for his back complaints in service and continued to experience progressive low back pain following service.  Dr. Rutledge noted the Veteran had lumbar spine arthritis when he was 32 years old.  He concluded that the Veteran's lumbar disc disease was more likely than not caused by a significant low back injury in service.  

On April 2014 VA examination, the examiner noted he reviewed the Veteran's records.  The diagnoses were degenerative arthritis of the lumbar spine, status postoperative lumbar discectomy, lumbago and degenerative disc disease.  The examiner noted the service treatment records and the Veteran had a "backache" from January to March 1972.  Back examinations and X-rays were negative.  The examiner stated that X-rays in 1975 were still negative.  He opined it was less likely than not that the Veteran's back condition had a nexus to service.  In a separate medical opinion, the examiner provided rationale for his conclusion.  He noted the service treatment records and the subsequent record that chronicled the Veteran's back issue.  He cited the period from 1972 to 1984 that the Veteran had to incur degenerative disc disease and require a laminectomy.  He noted that Dr. Rutledge failed to address the Veteran's back condition from his discharge until 1984.  

In January 2016, Dr. Rutledge again noted that the Veteran had presented to him in 1984 with complaints of severe back pain.  He noted that since discharge, the Veteran had continued to experience severe back symptoms radiating to the gluteal region.  Dr. Rutledge again opined that with his personal knowledge and treatment of the Veteran since 1984, his chronic back pain was caused by an injury to the back in service.  

      New and material evidence

When there is a final rating decision on a claim of service connection, such claim may not be reopened and allowed based on the same factual basis.  38 U.S.C.A. § 7105.  However, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low" threshold standard requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the RO denied service connection for a back disability in May 1975 includes VA and private medical records.  The Board notes that Dr. Rutledge concluded that the Veteran's back disability is related to service.  The Board finds this raises a reasonable possibility that the Veteran has a back disability that is related to service, when considered in conjunction with the record as a whole.  The Board concludes, therefore, that new and material evidence has been received, and the claim for service connection for a back disability and is reopened.

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (among them arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that service connection may be granted for such chronic diseases based on continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

It is not disputed that the Veteran was seen on a number of occasions in service for complaints including back pain.  The only positive finding was of spasm in March 1972.  He had orthopedic consultations in March and May 1972 that found he had no abnormality of the back.  The spine was normal on the discharge examination in May 1972.  When the Veteran was examined by the VA in July 1975, the examiner stated there was a normal clinical examination of the back and lower extremities.  

Following the April 2014 VA examination, the examiner, based on a review of the records, concluded that the Veteran's back disability was not due to service.  He observed there was a gap of some 12 years following service prior to his treatment by Dr. Rutledge for his back in 1984.  The Board acknowledges that Dr. Rutledge has concluded that the Veteran's current back disability is related to service.  

An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The Board finds the VA examiner's opinion to be more probative than that of Dr. Rutledge.  Since there is no indication that the private physician's opinion was based on a review of the record, it is of limited probative value.  He apparently relied on the Veteran's report regarding his in-service treatment, but the fact remains that his back complaints, with one brief exception, were not substantiated by clinical findings.  The Board attaches greater weight to the opinion of the VA examiner who based his opinion on a review of the record and examination of the Veteran.  The VA examiner provided a more thorough rationale that was specific to the Veteran.

The Veteran's assertions that his back disability is related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of a back disorder fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  A chronic back disability was first manifested after service, and the most probative evidence has found it is not linked to service.


ORDER

The appeal seeking service connection for a urethral disorder is dismissed.

New and material evidence has been received, and the claim for service connection for a back disability is reopened.  

Service connection for a back disability is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


